Citation Nr: 0706503	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 6, 2001 
for a grant of a total disability rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and November 2003 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to a July 2006 order of the United States Court of 
Appeals for Veterans Claims (Court), the Board finds that 
further development is necessary.

By way of procedural history, in a May 2003 rating decision, 
the RO granted TDIU, and in August 2003, the veteran 
expressed disagreement with the effective date assigned to 
the grant of TDIU.  In October 2004, the RO provided the 
veteran with a statement of the case (SOC), and the veteran 
filed a substantive appeal in the same month.  The Board 
notes that, in the October 2004 SOC, the RO phrased the issue 
as whether the effective date of August 6, 2001, assigned by 
a May 21, 2003 rating for entitlement to TDIU was clearly and 
unmistakably erroneous (CUE).  

When the Board decided the claim, in October 2005, it 
rephrased the issue from a CUE claim, as reflected in the 
SOC, to an earlier effective date claim, indicating that the 
issue of CUE is inapplicable as the May 2003 rating decision 
was timely appealed.  In rephrasing the issue, the Board 
determined that the veteran was not prejudiced given that the 
RO essentially considered the effective date issue in the 
October 2004 SOC.  Ultimately, the Board denied the earlier 
effective date claim.  

Subsequently, the veteran filed a timely appeal of the 
October 2005 Board decision to the Court.  While the case was 
pending at the Court, the VA Office of General Counsel and 
the veteran's representative filed a joint motion for remand, 
received in July 2006, requesting that the Court vacate the 
Board's October 2005 decision, and remand the issue for 
further development.  In July 2006, the Court granted the 
motion and vacated the October 2005 decision.  Thus, the 
claim has since been returned to the Board for proceedings 
consistent with the Joint Motion for Remand.

The Court granted the Joint Motion because it felt that the 
Board lacked jurisdiction to address the earlier effective 
date matter in the first instance.  The Court stated that the 
Board incorrectly determined that the veteran was not 
prejudiced by the rephrasing of the issue.  Thus, on remand, 
the RO will have the opportunity to address the earlier 
effective date issue in the first instance.

Also, review of the claims folder reflects that the veteran 
has not been furnished proper Veterans Claims Assistance Act 
(VCAA) notice with respect to his earlier effective date 
claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice must be provided prior to the adjudication 
appealed, and must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

VCAA letter dated in October 2003 is pertinent to the 
veteran's earlier effective date claim, but it makes no 
mention of what is needed to establish entitlement to an 
earlier effective date.  The veteran should receive this 
information.  See 38 C.F.R. § 3.159 (2006).










Accordingly, the case is REMANDED for the following action:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to an effective 
date earlier than August 6, 2001 for a 
grant of TDIU.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  Following the above, the RO should 
adjudicate the issue of entitlement to an 
effective date earlier than August 6, 
2001 for a grant of TDIU.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


